Title: From George Washington to Jotham Loring, 6 April 1781
From: Washington, George
To: Loring, Jotham


                        
                            Sir
                            Head Quarters New Windsor April 6th 1781
                        
                        In consequence of the Resolution of Congress of the 14th of Decr last referring Your Memorial for a Rehearing
                            to me—I have perused the Proceedings of the Court Martial again, together with Whatever Papers might throw light upon the
                            subject—And upon a full consideration of the State of the Case, I am of opinion, that a New Trial cannot be granted, for
                            the following Reasons.
                        First, Because the Proceedings of the Genl Court Martial Assembled on the 12th day of July 1779, for the trial
                            of Leiut. Col. Loring &c. were fair and regular; and because the Judgment appears to me to be well supported by
                            the Evidence adduced on the trial.
                        Secondly—Because Lt Col. Loring when called upon by the Court, and asked whether he had any further evidence
                            to offer, answered explicitly, No—And did not, at that time, in the whole course of the trial—Or in his written defence,
                            give the most distant hint, that he lacked any essential Witness.
                        Thirdly Because it is impossible to convene the same Court again—and because no determination can ever be
                            final, if, months after the Sentence is passed and approved, a cashiered Officer, under the plea of fresh Evidence, which
                            in the whole course of the trial was never hinted at, can by demanding a new trial, take the chance of a second decision
                            by a Court composed of Officers different from the first—For if this is granted in one instance, it can be refused in
                            None.
                        Fourthly. Because a practice of this kind would not only involve the Officers of the Army in unnecessary
                            & irksome duty, but the Public in great, unnecessary & probably very frequent expences—For a cashiered
                            Officer, having nothing worse to fear, and a chance of gaining, will not be very saving of public expences—And it is
                            impossible to judge of the force of his Evidence from the ex parte Depositions which may be Offered to favor his request.
                            I am Sir Your Humble Servant

                    